Citation Nr: 0819584	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  06-39 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension.  

2.  Entitlement to a compensable rating for residual scarring 
of the left lower leg.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from January 1980 to January 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  The Atlanta RO is the certifying 
agency.


FINDINGS OF FACT

1.  The veteran's hypertension is not manifested by a 
diastolic pressure of predominately 110 mm or more, or a 
systolic pressure of predominately 200 mm or more.  

2.  The veteran's lower left leg scar is not deep, unstable, 
painful on examination, or cause any limitation of function 
to his left leg.  

3.  A current diagnosis of tinnitus  has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code 
(DC) 7101 (2007).  

2.  The criteria for a compensable rating for residual 
scarring of the left lower leg have not been met.  38 
U.S.C.A. §§ 1110, 1131, 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 
4.20, 4.118, DC 7804 (2007).  

3.  Tinnitus was not incurred in or aggravated by active 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's increased rating claims arise from his 
disagreement with the initial evaluations following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA for the 
increased rating claims.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA treatment records, and in March 2005, 
he was afforded a formal VA examination. The Board finds that 
no additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

With respect to the veteran's claim of service connection for 
tinnitus, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim, and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit information in his possession to the 
RO.  

There is no allegation from the veteran that he has any 
additional evidence in his possession that is needed for a 
full and fair adjudication of this claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  

Any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Therefore, adequate 
notice was provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claim of service connection for tinnitus 
because there is no evidence to satisfy the first and second 
McLendon criteria discussed above.  There is no evidence of 
record establishing that the veteran had tinnitus while in 
military service, within the one year presumptive period upon 
his separation from service, or that he has a current 
diagnosis of tinnitus.  

Therefore, a medical examination would serve no useful 
purpose in this case, since the requirement of an in-service 
disease or injury to establish a service connection claim 
cannot be met upon additional examination.  The veteran was 
not prejudiced by the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained his service medical 
records, and he was afforded VA examination in March 2005.  
Significantly, neither he nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Increased Rating Claims

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal. 
 
Hypertension

Under DC 7101, hypertensive vascular disease with diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more, will be rated 20 percent 
disabling.  For purposes of this section, hypertension is 
defined as diastolic blood pressure that is predominantly 90 
millimeters (mm) or greater, or systolic blood pressure that 
is predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  

To support a diagnosis of hypertension, the blood pressure 
readings must be taken two or more times on at least three 
different days.  See 38 C.F.R. § 4.104, DC 7101 (Note 1) 
(2007).

The veteran was diagnosed with hypertension during service in 
February 2002.  Service connection for hypertension was 
granted in a June 2005 rating decision.  This disability was 
evaluated as 10 percent disabling under DC 7101.  He contends 
that his hypertension should have been rated in excess of 10 
percent.  However, upon reviewing the evidence, the Board 
finds that a disability rating in excess of 10 percent is not 
warranted.  

In March 2005, the veteran's blood pressure was taken three 
times as part of a VA examination.  The first reading 
revealed a systolic measurement of 13290, 129/95, and 111/80.  
The examiner noted that measurements were not taken on 
additional days because the veteran's blood pressure was 
being controlled by medication.  

Additionally, the examiner noted that the veteran had 
responded well to his medication, and had no side effects.  
The only impairments noted by the examiner were headaches if 
the veteran stopped taking his medication.  He has not lost 
any time from work as a result of his hypertension.  

Based on the March 2005 VA examination, a higher rating is 
not warranted because the readings were not predominantly at 
the level required.  As noted above, for the next-highest 
rating of 20 percent, the diastolic pressure must be 
predominantly 110 mm or more, or the systolic pressure must 
be predominantly at 200 mm or more.  Since the veteran's 
March 2005 blood pressure readings fall far short of these 
levels, he is not entitled to a disability rating in excess 
of 10 percent.  

Based upon the guidance in Hart v. Mansfield, 21 Vet. App. 
505 (2007), the Board has considered whether a staged rating 
is appropriate but finds that the evidence has remained 
essentially constant throughout the course of the appeal, and 
as such, staged ratings are not warranted.  

The Board has considered whether any other diagnostic code is 
available which would warrant a higher disability rating in 
this case.  The Board has determined there are none.  
Therefore, alternative diagnostic codes would not provide a 
more favorable decision for the veteran.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The evidence is against the 
appellant's claim of entitlement to an initial disability 
rating in excess of 10 percent for his service-connected 
hypertension.  The claim must be denied.

Residuals of a Scar of the Left Leg

The veteran is rated at 0 percent for residual scarring of 
the left leg.  In order to warrant a higher rating, the 
evidence must show the following:

*	Scars other than the head, face, or neck that are deep 
or cause limited motion (10% under DC 7801 for area 
exceeding 39 square centimeters or 6 square inches);
*	Scars other than the head, face, or neck that are 
superficial and that do not cause limited motion (10% 
under DC 7802 for area exceeding 929 sq. cm. or 144 sq. 
in.);
*	Scars that are superficial and unstable (10% under DC 
7803);
*	Scars that are superficial and painful on examination 
(10% under DC 7804); or
*	Rate for limitation of function of the affected part (DC 
7805).

Historically, while the veteran was still in active service, 
a magnetic resonance image (MRI) of his left lower leg 
revealed a soft tissue mass resembling a lipoma.  In October 
2003, he underwent surgery to remove the lump, leaving behind 
a 5 in. scar.  Service connection was granted for this scar 
in a June 2005 rating decision, and the RO assigned a 
noncompensable disability rating under DC 7805.  

The veteran maintains that he should be granted a compensable 
disability rating.  However, upon review of the evidence, the 
Board finds that a compensable disability rating is not 
warranted.  

During the March 2005 VA examination, the examiner noted that 
there was "no functional impairment" resulting from the 
veteran's lower leg scar.  In addition, the scar was 
described as 7 cm. X 0.1 cm. with hypopigmentation of less 
than 6 sq. in.  The examiner noted that there was no 
tenderness, no disfigurement, no ulceration, no adherence, no 
instability, no tissue loss, no keloid formation, no 
hyperpigmentation, no abnormal texture, and no limitation of 
motion.

The examiner did note that the veteran complained of pain and 
numbness in his left leg - especially when driving with a 
clutch.  However, the etiology of the pain and numbness was 
unclear.  Since the examiner specifically concluded that the 
scar was not deep, did not cause limited motion of the leg, 
was not unstable, and was not painful on examination, the 
appeal for a higher rating is denied.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate but finds not basis for staged 
ratings.  



Service Connection for Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).  Service connection will also be 
presumed for certain chronic diseases if manifest to a 
compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

The veteran contends that he is entitled to service 
connection for tinnitus.  His service medical records are 
void of any mention of tinnitus, and he does not have a 
current diagnosis of tinnitus.  Therefore, the evidence 
establishes that he is not entitled to service connection for 
tinnitus.  

The first requirement referenced above for a service 
connection claim is that there is a medical diagnosis of a 
current disease or disorder.  According to the medical 
evidence of record, the veteran does not have a current 
diagnosis of tinnitus.  Further, the VA examination of March 
2005 references his ears saying only that he "is able to 
hear normal conversation across the examining room."  The 
examiner made no mention of a complaint of tinnitus or 
ringing in the ears.  Therefore, the Board finds that there 
is no current diagnosis of tinnitus.  

For a claim of service connection, there must also be medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury.  In the veteran's 
April 1970 enlistment examination, there is no mention of 
tinnitus by the veteran, and his ears are described as 
normal.  

Subsequent review of the veteran's service medical records 
through September 2004 also establish that he never 
complained of tinnitus or received treatment for tinnitus 
during his military service.  Finally, there is no lay 
evidence to support that he had tinnitus while in military 
service.  The veteran has not alleged that he suffered from 
tinnitus while in service.  Therefore, the Board finds that 
tinnitus was not shown in service or currently.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The evidence of record is against 
the appellant's claim of entitlement to service connection 
for tinnitus.  The claim appeal is denied.





	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 10 percent for hypertension is denied.  

A compensable rating for residual scarring of the left leg is 
denied.  

Service connection for tinnitus is denied.  



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


